Exhibit 10.3

 

Legacy Education Alliance, Inc.

Restricted Stock Award Grant Notice
(2015 Incentive Plan)

 

Legacy Education Alliance, Inc. (the "Company"), pursuant to its 2015 Incentive
Plan (the "Plan"), hereby awards to Participant that number of restricted shares
of the Company's Common Stock set forth below (the "Award"). This Award shall be
evidenced by a Restricted Stock Award Agreement (the "Award Agreement"). This
Award is subject to all of the terms and conditions as set forth herein and in
the applicable Award Agreement, the Plan and the other attachments hereto, each
of which are attached hereto and incorporated herein in their entirety.

 



Participant:

Date of Grant:

Vesting Commencement Date:

Number of Restricted Shares Subject to Award:

Consideration: Continued Services

Iain Edwards

July 16, 2015

July 16, 2015 

234,375

Participant's services:
Chief Operating Officer

 

Vesting Schedule: The first tranche of 78,125 shares subject to the Award shall
vest on the first (1st) anniversary of the Date of Grant; the second tranche of
78,125 shares shall vest on second (2nd) anniversary of the Date of Grant; and
the balance of the Awards shall vest on the third (3rd) anniversary of the Date
of Grant, all subject to Participant's Continuous Service (as defined in the
Award Agreement) through such time.

 

In addition, if a Change in Control (as defined in the Plan) occurs and your
Continuous Service with the Company has not terminated as of, or immediately
prior to, the effective time of the Change in Control, then, as of the effective
time of such Change in Control, the vesting of your shares shall be accelerated
in full.

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Award Grant Notice, the Award
Agreement, and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Award Grant Notice, the Award Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the acquisition of the Company's Common Stock pursuant to the Award
specified above and supersede all prior oral and written agreements on that
subject with the exception of (i) Awards previously granted and delivered to
Participant under the Plan, and (ii) the following agreements only:

 



Other Agreements: None    

 



Legacy Education Alliance, Inc.   PARTICIPANT       By: /s/ James E. May   /s/
Iain Edwards   Signature   Signature         Title: James E. May   Date: 20th /
July 2015. Date: 7/20/15      

 



Attachments:

 



Attachment I: Restricted Stock Award Agreement Attachment II: 2015 Incentive
Plan Attachment III: Form of Joint Escrow Instructions Attachment IV: Form of
83(b) Election

 